In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-10-00179-CR
        ______________________________


          KYRIAN CAMPBELL, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 114th Judicial District Court
                Smith County, Texas
           Trial Court No. 114-0229-10




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                        MEMORANDUM OPINION

I.         BACKGROUND

           After his indictment for aggravated assault with a deadly weapon, 1 Kyrian Campbell

entered a plea of guilty and, pursuant to a plea agreement, was sentenced to serve eight years’

deferred adjudication community supervision. 2 Thereafter, the State filed an application to

proceed to final adjudication, alleging that Campbell violated the terms of his community

supervision. At the hearing on final adjudication, Campbell entered a plea of “true” to paragraphs

one, three, and four of the application.3 Campbell pleaded “not true” to paragraph two of the

application, alleging possession of a firearm in direct violation of the conditions of community

supervision. The State abandoned paragraph five of the application. Following a hearing on the

allegations, the trial court found all allegations to be true, adjudicated Campbell’s guilt, and

sentenced him to serve a period of twenty years’ confinement in the Texas Department of Criminal

Justice.


1
    TEX. PENAL CODE ANN. § 22.02 (Vernon Supp. 2010).
2
 Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (Vernon 2005). We are
unaware of any conflict between precedent of the Twelfth Court of Appeals and that of this Court on any relevant
issue. See TEX. R. APP. P. 41.3.
3
 Paragraph one of the application alleged that Campbell entered a plea of guilty to the offense of aggravated assault
with a deadly weapon on May 13, 2010, and was thereafter placed on community supervision for a period of eight
years. Paragraph three of the application alleged that Campbell violated the conditions of community supervision in
that he had contact with law enforcement on June 8, 2010, and failed to inform the supervision officer of said contact
within forty-eight hours, in direct violation of the conditions of community supervision. Paragraph four of the
application alleged that Campbell had contact with a person convicted of a felony offense on June 8, 2010, in direct
violation of the conditions of community supervision.

                                                          2
II.    ANALYSIS

       Campbell concedes that the procedural and evidentiary requirements were met to support

the trial court’s revocation of community supervision. On appeal, Campbell’s only complaint is

that the written judgment incorrectly reflects that Campbell pleaded “true” to the entirety of the

State’s motion to revoke. Because Campbell concedes that the trial court acted within its

discretion in revoking his community supervision, we only address Campbell’s complaint

regarding the failure of the written judgment to comport with Campbell’s verbal pleas at the time

of the hearing on the State’s application to proceed to final adjudication.

       The record is clear that Campbell entered pleas of “true” only to three of the allegations

made against him in the State’s application to proceed to final adjudication. Campbell then

entered a plea of “not true” to the allegation of possessing a firearm in violation of the conditions

of community supervision. However, the judgment adjudicating guilt states that Campbell pled

“true” to the motion to adjudicate. This is inaccurate, since Campbell did not plead “true” to all of

the five allegations set forth in the motion. Rather, he pled “true” to only three of those

allegations and “not true” to one of the allegations. No plea was entered with respect to the final

allegation, which was abandoned by the State.

       The Texas Rules of Appellate Procedure give this Court authority to modify judgments to

make the record speak the truth when the matter has been called to our attention by any source.

TEX. R. APP. P. 43.2; French v. State, 830 S.W.2d 607, 609 (Tex. Crim. App. 1992); Rhoten v.



                                                 3
State, 299 S.W.3d 349, 356 (Tex. App.—Texarkana 2009, no pet.). Accordingly, we modify the

trial court’s judgment to reflect a plea of “true” only to allegation numbers one, three, and four and

to omit a plea of “true” to allegation number two.

II.    CONCLUSION

       As modified, we affirm the judgment of the trial court.




                                               Bailey C. Moseley
                                               Justice

Date Submitted:        January 6, 2011
Date Decided:          January 7, 2011

Do Not Publish




                                                  4